                     Case 7:20-cr-02050 Document 8 Filed on 12/01/20 in TXSD Page 1 of 1
U.S. Department of Justice                                                                                  Criminal Docket
Washington, D.C.
11/4/2020/amg
                                                                                                          M-20-2389-M
                                                                                               United States Courts
       McALLEN          Division                           CR. No.   M-20-2050               Southern District of Texas
                                                                                                      FILED
INDICTMENT          Filed: December 1, 2020                Judge:
                                                                        RANDY CRANE
                                                                                                December 01, 2020
County: Starr
                                                                                                           
Lions #: 2020R12388                                        Attorneys:                      David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA                                   RYAN K. PATRICK, UNITED STATES ATTORNEY

v.                                                         ELIZA CARMEN, ASST. U.S. ATTORNEY
ALCIDES DOMINGUEZ-VALENZUELA                               Ct. 1                                  FPD, (956) 630-2995
Custody: 11/3/2020




Charge(s):       Ct. 1:       Unlawfully present in the United States after being previously excluded, deported, and
                              removed.
                              Title 8, United States Code, Sections 1326(a) and 1326(b)

Total
Counts
(1)




Penalty:         Ct. 1:       Imprisonment for not more than 20 yrs. and/or a fine not to exceed $250,000 and not
                              more than a 3 yr. SRT

Agency:          Bureau of Customs & Border Protection - Jose E. Diaz



                                                           Proceedings
Date
